DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 4-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Meaige et al. (US 9,033,404 B2).
Regarding claim 1, Meaige et al. disclose a hollow member (Fig. 2, 126); a reinforcing member (Fig. 2, 120); and a first cover (Fig. 4, 202), wherein the hollow member comprises therein mutually facing first and second surfaces (Fig. 3, 184 and Fig. 3, 186), the reinforcing member (120) stands on the first surface or the second surface in the hollow member (Fig. 3 illustrates 120 resting or standing on surfaces 184 and 186), the reinforcing member is a tubular component (Fig. 3 illustrates the tubular component of 120) having a polygonal cross section (Fig. 3 illustrates the many sides and surfaces 
As to claim 4, Meaige et al. disclose wherein the first cover (202) is bonded to a lateral portion of the hollow member between the first surface (184) and the second surface (Fig. 5 illustrates 202 bonded to the hollow member between 184 and 186).  
Regarding claim 5, Meaige et al. disclose wherein the first cover (202) is bonded to a part of the hollow member near the second surface with respect to the first surface (Fig. 6 illustrates 202 bonded to 126 near 186.  
As to claim 6, Meaige et al. disclose wherein the end of the reinforcing member (120) near the first surface is bonded to the hollow member through an adhesive (col. 4 ln. 16-19).  
Regarding claim 7, Meaige et al. disclose wherein a second cover that blocks an end of the reinforcing member near the second surface is bonded to the reinforcing member (Fig. 5 illustrates multiple instances of 202).  
As to claim 8, Meaige et al. disclose wherein the polygonal cross section of the reinforcing member (120) is line-symmetric (Fig. 3 illustrates the ability for portions of 120 to demonstrate a line of symmetry through the center of 120).
Regarding claims 9-10, Meaige et al. disclose wherein the reinforcing member and the hollow member are made of a steel material (col. 4 ln. 10-13).  
As to claim 11, Meaige et al. disclose the side sill member being installed so that the first surface of the hollow member is situated near an inside of the vehicle and the second surface is situated near an outside of the vehicle (col. 3 ln. 60 – col. 4 ln. 5).

Additional Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Gao (US 10,155,542 B2) disclose a side sill member that includes an insert disposed in a cavity which is a hollow member.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA IVEY whose telephone number is (313)446-4896.  The examiner can normally be reached on 9-5:30 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/DANA D IVEY/Examiner, Art Unit 3612       
                                                                                                                                                                                                 /D.D.I/Examiner, Art Unit 3612                                                                                                                                                                                                        
/Joseph D. Pape/Primary Examiner, Art Unit 3612